FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-13, 15-18 and 20 in the reply filed on July 16, 2020 is acknowledged.  Claims 14 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
	In view of the Applicant’s amendments, all of claims 1-13, 15-18 and 20 receive the effective filing date of January 17, 2012, as all of said claims are supported by the proper filed priority documents.

Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive.
Applicant argues that:
Independent claims 1 & 15 now recite that “the air-permeable catalyst structure is  configured to generate oxygen radicals [which include hydrogen peroxide and hydroxyl radicals, but not ozone, upon exposure to ultraviolet light emitted by the ultraviolet lamp and without the introduction of additional chemicals for generating the oxygen radicals without ozone.” (Emphasis added.) Applicant submits that Mole fails to teach or suggest at least the foregoing limitations and therefore fails to anticipate independent claims 1 and 15.
For instance, Mole is directed to an air decontamination device that produces and uses ozone as a powerful oxidant within a plasma core 30 to clean contaminants from air flowing through a non-thermal plasma filter.  In view ozone being very unhealthy for humans, the systems disclosed in Mole require a spray device 57 to mix the exhaust air with a hydrocarbon (preferably a terpene, such as myrcene) to ensure that significant ozone is not released into the area being treated.
In view of the Mole device relying on hydrocarbons to prevent the ozone used in-device to decontaminate the air from being released outside of the device, Mole fails to teach or suggest a system wherein “the air-permeable catalyst structure is configured to generate oxygen radicals, but not ozone, upon exposure to ultraviolet light emitted by the ultraviolet lamp and without the introduction of additional chemicals for generating the oxygen radicals without ozone as recited in independent claims 1 and 15 as currently amended.

	The Examiner would respond that:
	While it may appear that the entire system of Mole produces ozone (note only as a by-product as well and not a primary purpose; paragraph 51); instant claims 1 & 15 only denote that the air-permeable catalyst (not the entire system) structure is configured to generate oxygen radicals, but not ozone, upon exposure to ultraviolet light emitted by the ultraviolet lamp.  Mole specifically discloses that ozone is not produced by the catalyst structure (42), and is actually specifically present to destroy and decompose ozone.  See paragraph 51.
	In a similar fashion of the limitation of, “without the introduction of additional chemicals for generating oxygen radicals without ozone”, such is also directed to the air-permeable catalyst, and not the entirety of the structure itself.  Again, while it may appear the Mole utilizes a chemical as set forth in paragraph 57 to remove any ozone present (note Mole discloses that there is <100 ppb of ozone) at the outlet, the air permeable catalyst structure (42) itself generates oxygen radicals without the introduction of additional chemicals without producing ozone.
	As such, Mole continues to meet the limitations of claims 1 & 15 as currently set forth, and this response is not persuasive.

The Applicant also argues that:
	Applicant herewith amends independent claim 20 to recite, inter alia, that “the air-permeable catalyst structure is configured to generate oxygen radicals which consist essentially of hydrogen peroxide and hydroxyl radicals, but not ozone, upon exposure to ultraviolet light emitted by the ultraviolet lamp and without the introduction of additional chemicals for generating the oxygen radicals without ozone.” (Emphasis added.) Applicant submits that Holt fails to teach or suggest at least the foregoing limitations and therefore fails to anticipate independent claim 20.
For example, although Holt discusses the generation of hydrogen peroxide gas in the absence of ozone, Holt fails to teach or suggest any embodiment in which “oxygen radicals which consist essentially of hydrogen peroxide and hydroxyl radicals” are generated upon exposure to ultraviolet light emitted by the ultraviolet lamp, as recited in independent claim 20 as currently amended.

	The Examiner would respectfully respond that:
	Although not specifically stated, the system of Holt that utilizes ultraviolet light with a titanium dioxide photocatalyst at a wavelength that does not produce ozone (254 nm for example) in the presence of air and water vapors as disclosed by the reference (See paragraphs 9, 10 and 22) will intrinsically generate hydroxyl radicals as well.  For evidence, the prior art of Vanderspurt discloses an air sanitizing system that utilizes ultraviolet light with a titanium dioxide photocatalyst in the presence of air and water vapor to produce hydroxyl radicals and hydrogen peroxide.  See paragraphs 24-26 and 30.  Therefore, this response is not persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-10 and 15-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mole (U.S. Publication No. 2012/0093691).
Concerning claims 1-3, 7 and 15, Mole discloses a system for sanitizing air, comprising: 
A framework (33) having an intake for receiving surrounding air into the framework and an outlet disposed directly opposite said intake (concerning claim 5; Figure 1) for passing a purifying plasma out of the framework (Figure 1); 
A fan (20) configured to move surrounding air into the intake, through the framework (33), and out of the outlet (paragraph 41); 
An ultraviolet lamp (40) disposed between the intake and the outlet; and 
An air-permeable catalyst structure (42) positioned so as to at least partially surround the ultraviolet lamp (40) and so as to be within a path of passing air, the air-permeable catalyst structure including a titanium dioxide (concerning claims 8 and 16; paragraphs 51 and 54) noble metal alloy catalyst and being configured to allow passage of air through the air-permeable catalyst structure (Figure 1); 

Wherein the generated oxygen radicals transform the surrounding air received into the intake into the purifying plasma (paragraph 49); and 
Wherein the system is configured such that during operation the composition of the purifying plasma, as formed within the framework (1) at the air-permeable catalyst structure (42) where the generated oxygen radicals combine with passing air, is the same as the purifying plasma exiting the outlet, which is generally shown at numeral 2 in Figure 1.  Note the outlet of the framework (33) being located prior to emitter (50).
Note also that the catalyst structure does not produce ozone, but actually destroys it to generate hydroxyl radicals (paragraph 51).

Regarding claims 4 and 17, Mole also discloses that the air-permeable catalyst structure (42) has a mesh structure (paragraph 51).

Concerning claim 6, Mole continues to disclose that the air-permeable catalyst structure (42) and ultraviolet lamp (40) are located within the framework between the intake and the outlet in a direct path of passing air (Figure 1).



Regarding claim 10, the reference discloses that the fan is configured to operate at a plurality of ventilation speeds (paragraph 67).

Claim 20 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holt (U.S. Publication No. 2011/0182772).
Holt discloses a system for sanitizing air, comprising: 
A framework (10) having an intake (85) for receiving surrounding air into the framework and an opposing outlet (50) for passing a purifying plasma out of the framework (10); 
A fan configured to move surrounding air into the intake, through the framework, and out of the opposing outlet (paragraph 28); 
An ultraviolet lamp disposed between the intake and the opposing outlet (paragraph 22); and 
An air-permeable catalyst structure (25) positioned so as to at least partially surround the ultraviolet lamp (paragraph 22) and so as to be within a path of passing air (paragraph 32), the air-permeable catalyst structure including a noble metal alloy catalyst (paragraph 32) and being configured to allow passage of air through the air-permeable catalyst structure (paragraph 32);
Wherein the air-permeable catalyst structure is configured to generate oxygen radicals which consist essentially of hydrogen peroxide and hydroxyl radicals, but not 
Wherein the generated oxygen radicals transform the surrounding air received into the intake into the purifying plasma as the air passes the ultraviolet lamp and the air-permeable catalyst structure (paragraphs 32, 34 and 35); and
Wherein the system is configured such that during operation the composition of the purifying plasma, as formed within the framework at the air-permeable catalyst structure where the generated oxygen radicals combine with passing air, is the same as the purifying plasma exiting the opposing outlet, and therefore during operation the system contains no ozone at the opposing outlet (paragraphs 32-35).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mole (U.S. Publication No. 2012/0093691) in view of Campagna (U.S. Publication No. 2010/0266445).
Mole is relied upon as set forth above.  Mole does not appear to disclose that the system includes a digital timer in relay configured to allow the system to operate for a .

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mole (U.S. Publication No. 2012/0093691) in view of Hyde et al. (U.S. Publication No. 2009/0117001).
Mole is relied upon as set forth above.  Mole does not appear to disclose that the system further comprises a number of operations counter.  Hyde discloses a sanitizing device that includes an ultraviolet light source (105) and a control to operate said device (paragraphs 11 and 12).  The reference continues to disclose that the device further includes a number of operations counter (112) in order to accurately record the number of times the device has been used (paragraphs 29 and 33).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a number of operations counter in the system of Mole in order to accurately record the number of times the device has been used as exemplified by Hyde.

Claims 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mole (U.S. Publication No. 2012/0093691) in view of Boschert et al. (U.S. Publication No. 2005/0169821).
Mole is relied upon as set forth above.  Mole does not appear to disclose that the system is in conjunction with a vehicle having an air conditioning system, wherein the sanitizing system is included in the air conditioning system.  Boschert discloses an air conditioning and environment sanitizing system that includes a blower (3), and an ultraviolet emitting light element that impinges light on a structure impregnated with a noble metal alloy in order to sanitize the surrounding air therein (paragraph 47).  The reference continues to disclose that the system is utilized within an automobile transportation vehicle air conditioning system in order to provide the interior of a motor vehicle with sanitized air free of harmful bacteria and microorganisms.  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the sanitizing system of Mole in a transportation vehicle air conditioning system in order to provide the interior of a motor vehicle with sanitized air free of harmful bacteria and microorganisms as exemplified by Boschert.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-13, 15-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,937,276 (herein referred to as ‘276). 
Although the claims at issue are not identical, they are not patentably distinct from each other because each disclose a system for sanitizing air with a framework with an intake and outlet for passing a purifying plasma out of the framework (claim 1 of ‘276).  Both also include a fan, and ultraviolet lamp and an air permeable catalyst to generate oxygen radicals, but not ozone, to transform the air into a purifying plasma (claim 1 of ‘276).  As such, the obviousness type double patenting rejection exists.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vanderspurt et al. (U.S. Publication No. 2009/0246091) provides evidence that an air sanitizing system that utilizes ultraviolet light with a titanium dioxide photocatalyst in the presence of air and water vapor will produce hydroxyl radicals and hydrogen peroxide.  See paragraphs 24-26 and 30.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KEVIN JOYNER/Primary Examiner, Art Unit 1799